Having considered the petition, answer, supplement, and
                supporting documents,' we conclude that our intervention by
                extraordinary writ relief is not warranted.   See NRS 34.160; NRS 34.320;
                Smith, 107 Nev. at 677, 818 P.2d at 851. Petitioner challenges the order
                holding him in contempt on the basis that it was not signed by a district
                judge. 2 NRS 425.3844 provides that when no objection to a master's
                recommendation is filed within ten days, the order is deemed approved by
                the district court, the clerk of the court can file the recommendation, and
                the recommendation has the force and effect of an order or decree of the
                district court.   See NRS 425.3844(3)(a), (9). Here, petitioner has not
                demonstrated that he timely objected to the master's recommendation to
                hold him in contempt. Thus, the order was deemed approved by the




                      1 We  direct the clerk of this court to file petitioner's motion to
                supplement and certificate of service, provisionally received in this court
                on December 19, 2013. Having considered petitioner's motion and the
                opposition thereto, we grant the motion in part and direct the clerk of this
                court to detach from the motion and file petitioner's supplemental petition
                and appendix. We, however, deny the motion in part regarding
                petitioner's request for leave to add additional respondents to this writ
                petition and to file a reply brief.

                      2 To  the extent that petitioner challenges the legality of his
                confinement, NRAP 22 requires that an original petition for a writ of
                habeas corpus be filed in the district court in the first instance. Moreover,
                we note that any such challenge may have been rendered moot upon
                petitioner's release from confinement. See Ex parte Shepley, 66 Nev. 33,
                41, 202 P.2d 882, 886 (1949) (explaining that a writ of habeas corpus is
                unavailable unless the petitioner is presently restrained).



SUPREME COURT
        OP
     NEVADA
                                                      2
(0) 1947A
                district court. Petitioner has therefore not demonstrated that this court's
                intervention by extraordinary writ relief is warranted. See Pan, 120 Nev.
                at 228, 88 P.3d at 844. Accordingly, we
                            ORDER the petition DENIED.




                                                            Hardesty




                                                                                          J.




                cc: Michael Foley
                     Marquis Aurbach Coiling
                     Liesl K. Freedman
                     Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                     3
  I947A